       Case 6:17-cv-00115-BMM Document 114 Filed 05/14/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          HELENA DIVISION

 JESS J. DAVIES                                CV 17-115-H-BMM
                     Plaintiff,
      vs.                                      ORDER GRANTING MOTION
 UNITED STATES ENVIRONMENTAL                   TO SEAL EXHIBIT 1 TO
 PROTECTION AGENCY; and                        PLAINTIFF’S STATEMENT OF
 ANDREW WHEELER, Administrator,                DISPUTED FACTS (DOC. 109)

                     Defendants.


      Plaintiff’s Motion to Seal Exhibit 1 to Plaintiff’s Statement of Disputed

Facts (Doc. 109) being unopposed, and good cause appearing, the motion is

HEREBY GRANTED. The Clerk of Court shall seal Exhibit 1 attached to Doc.

109 due to the personal information contained in the document. The Plaintiff shall

replace it with Amended Exhibit 1, the redacted version of the exhibit. Plaintiff

shall file Amended Exhibit 1 and the exhibit shall be linked to Doc. 109.

      DATED this 14th day of May, 2020.




                                         1
